Title: To James Madison from Elias Vander Horst, 10 March 1803 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


10 March 1803, Bristol. Transmits duplicates of his dispatches of 7 and 13 Feb., sent via New York, since which he has received nothing from JM. Has nothing to communicate beyond what is found in the enclosed newspapers and price current [not found]. Adds in a postscript that he is forwarding two letters from Rufus King for JM.
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p. Written at the foot of a copy of Vander Horst’s 7 and 13 Feb. 1803 letters. Another RC (ibid.), marked “(Copy),” has a different postscript, dated 12 Mar., referring JM to an unidentified enclosure, and is docketed by Wagner as received 2 May.



   
   A full transcription of this document has been added to the digital edition.

